The evidence contained in this transcript has been carefully examined and considered by this court, and we have reached the conclusion that the state failed to meet the burden of proof necessary to a conviction. The probabilities of innocence are too numerous to permit this conviction to stand. This is conceded by the Attorney General, who represents the state in this court. The court erred in refusing to give the general affirmative charge requested in writing by defendant. The numerous other insistences of error need not be considered. Reversed and remanded.